DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 34 & 37-51) in the reply filed on 4/7/2022 is acknowledged.
Claims 35 & 52-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II & III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34 and 37-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler (US 2011/0054283) in view of Tordella et al. (US 2005/0187503).
Re Claim 34, Shuler teaches a system (Abstract) for treating a wound on a patient's limb, the system comprising: 
a wound dressing (300A, see [0249] where the suction/irrigation system 300A can be used in conjunction with sequential compression dressing system 1300 shown in Figs. 13A-C) comprising a tubular sleeve member (715, Fig. 13A), the tubular sleeve member comprising a plurality of pressure compartments (1305A & 1305B, [0253]), wherein each pressure compartment of the plurality of pressure compartments is operable to form a pressure gradient on a portion of the patient's limb (Fig. 13C); 
a pressure source (325) fluidly coupled separately to each pressure compartment of the plurality of pressure compartments; 
a controller (345) coupled to the pressure source to control pressure delivery to the plurality of pressure compartments.
Shuler discloses a sequential compression system (e.g., Abstract) but does not explicitly disclose that the system would work in the same way as claimed, i.e., the controller and pressure source are operable to cause a first pressure compartment of the plurality of pressure compartments to compress around the patient's limb, then subsequently a second pressure compartment of the plurality of pressure compartments to compress in order to encourage fluid movement in the patient's limb from proximate the first pressure compartment towards the second pressure compartment.  Shuler seems to disclose that the compartments can be inflated at the same time, deflated at the same time, and then re-inflated, thus the compression would be exerted at the same gradient across the entire tubular sleeve in a time sequence rather than in a sequence that starts with first compartment compression and then second compartment compression. However, Shuler also recognizes that the periodic compression of the tubular sleeve serves to prevent blood clot formation.
Tordella discloses a tubular sleeve (10, Figs. 4A & 4B) that comprises a plurality of pressure compartments (e.g., Fig. 2, thigh portion 14, calf portion 24, and ankle portion 26 each comprises chambers 16, 20, & 22, respectively), wherein the compartments are connected to a source of pressurized fluid (e.g., [0011], [0045] “pressurized fluid source 30”) that is operated by a controller ([0045], “pressurized fluid source 30 may include the necessary electronics, computer software, etc. to carry out vascular therapy”).
It would have been obvious to one skilled in the art at the time of invention to modify Shuler with the sleeve and its operation as taught by Tordella for improved prevention of blood clots in the patient’s limb by helping blood return to the heart (e.g., [0010] in Tordella discloses the same desire to prevent clots as Shuler). 
Re Claim 37, Shuler and Tordella combine to teach claim 34, and Tordella also discloses wherein each pressure compartment of the plurality of pressure compartments is operable to form a pressure gradient to move air into the wound dressing (e.g., [0011], [0016]). 
Re Claim 38, Shuler and Tordella combine to teach claim 34, and Tordella also discloses a plurality of pressure conduits (66, 67, & 68, e.g., Fig. 5A) configured to fluidly couple the pressure source to the plurality of pressure compartments.
Re Claim 39, Shuler and Tordella combine to teach claim 38, and Tordella also discloses wherein each pressure compartment of the plurality of pressure compartments further comprises a pressure interface configured to fluidly couple the pressure compartment of the plurality of pressure compartments to a respective pressure conduit of the plurality of pressure conduits (can be clearly seen in Fig. 1, where each of tubes 66, 67, & 68 inserts into each of the compartments; alternatively, separate lumens 65A, 65B, & 65C can be considered as the interface for each compartment, see Fig. 3).
Re Claim 43, Shuler discloses a system for treating a wound on a patient's limb comprising: 
a tubular sleeve (715, Fig. 13A) having a plurality of pressure compartments (1305A, 1305B); 
a pressure source (325) fluidly coupled to each pressure compartment of the plurality of pressure compartments; and 
a controller (345) coupled to the pressure source and operable to control pressure delivery to successively compress each pressure compartment of the plurality of pressure compartments to encourage fluid movement in the patient's limb.
Shuler does not teach that each pressure compartment of the plurality of pressure compartments being operable to form a pressure gradient on a portion of the patient's limb when the tubular sleeve is disposed on the patient's limb.  Shuler instead appears to disclose that the compartments can be inflated at the same time, deflated at the same time, and then re-inflated, thus the compression would be exerted at the same gradient across the entire tubular sleeve in a time sequence rather than in a sequence that starts with first compartment compression and then second compartment compression. However, Shuler also recognizes that the periodic compression of the tubular sleeve serves to prevent blood clot formation.
Tordella discloses a tubular sleeve (10, Figs. 4A & 4B) that comprises a plurality of pressure compartments (e.g., Fig. 2, thigh portion 14, calf portion 24, and ankle portion 26 each comprises chambers 16, 20, & 22, respectively), wherein the compartments are connected to a source of pressurized fluid (e.g., [0011], [0045] “pressurized fluid source 30”) that is operated by a controller ([0045], “pressurized fluid source 30 may include the necessary electronics, computer software, etc. to carry out vascular therapy”).
It would have been obvious to one skilled in the art at the time of invention to modify Shuler with the sleeve and its operation as taught by Tordella for improved prevention of blood clots in the patient’s limb by helping blood return to the heart (e.g., [0010] in Tordella discloses the same desire to prevent clots as Shuler).
Re Claim 44, Shuler and Tordella combine to teach claim 43, and Tordella also discloses wherein the tubular sleeve further comprises an elastic compression member ([0039], “flexible sections, such as, elastic or spandex materials, disposed between the portions,” see Fig. 1, where the three chambers 16, 20, & 22 are separated by the flexible sections) having a first side and a second side (e.g., bottom/first side is adjacent chamber 20, top/second side is adjacent chamber 16) forming a sleeve (the flexible sections of Tordella are part of the entire sleeve).
Re Claim 45, Shuler and Tordella combine to teach claim 44, and Tordella also discloses wherein the each pressure compartment of the plurality of pressure compartments comprises a fluid-directing member (e.g., seam 38 for chamber 16, seam 40 for chamber 20) having a first side and a second side (seam 38 forms a wall between the chamber 16 and the flexible section immediately below chamber 16, thus the seam has two sides, see Fig. 1), wherein the first side (side of seam 38 that faces the flexible section) is positioned adjacent the second side of the elastic compression member (top side of the flexible section, wherein the flexible section joins chamber 16 to chamber 20, [0039]), and wherein the fluid-directing member is configured to inhibit fluids from flowing through the fluid-directing member (the fluid-directing member is a seam, thus inhibiting fluids from exiting each chamber).
Re Claim 46, Shuler and Tordella combine to teach claim 45, and Tordella also discloses wherein each pressure compartment of the plurality of pressure compartments comprises a pathway member (weld portions 48, each includes an aperture 46) having a first side and a second side (a circular weld portion can be broadly interpreted to have two semicircular halves), wherein the first side is positioned adjacent the second side of the fluid-directing member (see e.g., Fig. 1), and wherein the pathway member is configured to permit flow of a fluid (since there is an aperture within each weld portion, the aperture, which extends completely through the sheets that are joined to form the chambers, would necessarily allow air/fluid to pass through; note the claim does not require that the fluid be the one that inflates the tubular sleeve) when the tubular sleeve is under a pressure gradient.
Re Claim 40, Shuler and Tordella combine to teach claim 34, but Tordella discloses the controller is configured to control a single pressurized fluid pump (30) rather than a plurality of pumps. However, mere duplication of the pump would require only routine skills in the art (MPEP 2144.04 VI(B)).  Additionally, Tordella discloses that the pressure compartment are inflated in sequence, thus there is a time when one compartment is at a different pressure compared to the other two compartments (e.g., [0019]).  Therefore the Tordella controller is already capable of allowing pressures to vary from one compartment to another compartment. 
Re Claim 41, Shuler and Tordella combine to teach claim 34, but neither explicitly discloses the controller is configured to control a plurality of valves to allow varying pressure within the plurality of pressure compartments.  However, Tordella clearly discloses the sequential inflation (e.g., [0019]) of each compartment from a single pressurized fluid source (30), which means that there needs to be a valve within each tube/lumen of the valve connectors 28 and/or 64 such that when one compartment inflates, the other two remain at the same pressure.  While it may be possible that these valves are manually controlled (e.g., a caretaker/user has to disconnect one or more tubes/lumens), it should be noted that automating a manual activity requires only routine skills in the art (MPEP 2144.04 III) and may be desirable such that the caretaker/user does not have to constantly keep track of when to disconnect or to connect tubes.
Re Claim 42, Shuler and Tordella combine to teach claim 34, and Tordella further teaches that each pressure compartment (thigh portion 14, calf portion 24, and ankle portion 26 each comprises chambers 16, 20, & 22, respectively) of the plurality of pressure compartments further comprises a bladder (chambers 16, 20, 22) configured to be fluidly coupled to the pressure source.
Allowable Subject Matter
Claims 47-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 47, based on the mapping of Shuler and Tordella, it would be impossible to have an exhaust port coupled to the pathway member that can allow fluids to leave the pressure compartment(s).
Re Claim 48, based on the mapping of Shuler and Tordella, it would not be reasonable at all to have an absorbent member adjacent one side of the pathway member (note the mapping of the two sides of the pathway member).  
Claims 49-51 are allowable at least for being dependent on Claim 48.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        9 June 2022